Title: To George Washington from Jeremiah Olney, 19 March 1782
From: Olney, Jeremiah
To: Washington, George


                        
                            Sir—
                            Providence 19th March 1782
                        
                        In my Letter of 26th Ulto I had the Honor to acquaint your Excellency the State had Come to a Resolution to
                            Compleat their Continental Battallion to the Establishment, I have now that of Inclosing your Excellency an act of the
                            Genl Assembly passed 1st Inst on that Subject—Since which I am Sorry to Say the Recruiting Service has not answer’d my
                            Expectations, Owing principally to a Clause in the act affixing one hundred Dollars as a Fine for each Class that Shall be
                            delinquent on the first Day of April ÷ of which the men take advantage & Contend for as a Bounty, but the Respective
                            Classes do not as yet Incline to come up to their Extravigant fine—the Sum given for Bounties at present are Various from
                            Fifty to Eighty Dollars & I presume it will be as high as the Fine in the act for Delinquent Classes to pay before
                            many Recruits will be Obtained & for which I believe the men may be had—I have as yet muster’d only 40, Recruits
                            which I propose Sending on as Soon as I Can procure Knapsacks, Blanketts, Shoes &c., and Shall loose no time in
                            forwarding those who Shall here-after Inlist—I wish your Excellencies Directions as to the Rout I must order the Several
                            Detachments after they Leave Hartford—The Service haveing Suffer’d greatly the last year Through designing men imposing
                            improper persons on us for Soldiers, I have therefore Endeavour’d as far as it Comes within the Compass of my power to
                            guard against the like Impositions in Future, as your Excellency will See by the Inclos’d advirtisement. I hope my Ideas
                            on that Subject may meet your Excellencies approbation—The Genl Assembly at their last Session order’d another Continental
                            Tax of £6,000 to be assess’d and Collected in Specie by the first Day of June next, which I presume will be Inadequate to
                            this States quota of the public Exigences, and even this Sum was with Some difficulty Voted by the
                            House—many members arguing the Inability of the Respective Towns to Comply with any more Requisitions for  than the £6,000  Continental & £12,000 State Taxes order’d the
                            preceding Session to be Collected by the former by 1st April & the Latter by
                            1st of August next, however I am induc’d to hope if great Exertions are made the Taxes order’d may
                            Chiefly be Collected—as Five Recruits are yet muster’d & this Town being the only place of Rendezvous assigned in
                            the State for assembling, preparing and Sending them forward, I Shall give my whole time & attention to this
                            Service—but as it may probably Happen Some time may pass before the principle part of the Recruits are muster’d and
                            march’d on & there being no officer in this Town but myself I Shall wait your Excellencies Instructions as to the
                            time you think proper for me to Remain on this Service, & as I am very Sensible much Depends on haveing the Quotas
                            of Recruits from the Several States as early as possible in the Field, no Exertion therefore on my part Shall be Wanting
                            to forward the Recruiting Service in this State, & I presume we Shall not be behind our Sister
                            States in this very Interesting point—I have the Honor to be with great Esteem Your Excellencies Most Obedt Servt
                        
                            Jereh Olney
                        
                    